Exhibit 10.1

 

FIFTH AMENDMENT TO AMENDED AND RESTATED SUBLEASE

BETWEEN

NST CONSULTING, LLC

AND

ACLARIS THERAPEUTICS, INC.

 

This Fifth Amendment to the Amended and Restated Sublease (“Fifth Amendment”)
made and entered into this 7th day of July 2017 (“Effective Date”), by and
between NST CONSULTING, LLC, hereinafter referred to as “Sublandlord” and
ACLARIS THERAPEUTICS, INC, hereinafter referred to as “Subtenant”.

 

WHEREAS, Sublandlord currently leases certain premises consisting of 15,272
rentable square feet of space commonly referred to as Suite 400 (“Premises”)
located at 101 Lindenwood Drive, Malvern, Pennsylvania 19355 (“Building”) from
Landlord and subleases13,200  rentable square feet of such Premises to Subtenant
pursuant to that certain Amended and Restated Sublease dated March 3, 2014, as
amended, hereinafter referred to as “Sublease,” the Premises being more
particularly described therein; and

 

WHEREAS,  NEXEPTION, INC. assigned all rights and obligations under the Sublease
to its Affiliate, NST Consulting, LLC pursuant to an Assignment and Assumption
Agreement dated August 11, 2015; and

 

WHEREAS, Sublandlord and Subtenant wish to further amend the Sublease as
follows;

 

NOW, THEREFORE, in consideration of and the agreement of each other, Sublandlord
and Subtenant agree that the Sublease shall be and the same is hereby amended as
follows:

 

1. Incorporation of Recitals.  The recitals set forth above, the Sublease
referred to therein and the exhibits attached hereto are hereby incorporated
herein by reference as if set forth in full in the body of this Fifth Amendment.
Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Sublease.

 

2.  The following sections of the Sublease Term are amended as follows:

 

a.  Exhibit A to the Sublease is deleted in its entirety and replaced with the
new Exhibit A attached hereto and made a part hereof.  All references to Exhibit
A in the Sublease are references to this new Exhibit A.

 

b.  Section 2 Sublease Space and Term. Section 2 of the Sublease is deleted in
its entirety and replaced with the following new paragraph:

 

“Commencing on July 7, 2017, the parties agree to increase the portion of the
Premises subleased to Subtenant from 13,200 square feet to 14,550 feet, which
increase is less than twenty percent (20%) of the Sublease Space.  Exhibit A is
hereby deleted and replaced with the new Exhibit A attached hereto and made a
part hereof.”

 

c. Section 3(a) Fixed Rent. Commencing on July 7, 2017, Subtenant shall pay
Sublandlord the following Fixed Rent for the Sublease Space per month, in
advance, without notice, demand, offset, or counterclaim, on the first day of
each month during the Sublease Term:

 





1

--------------------------------------------------------------------------------

 



“Commencing on July 7, 2017, Subtenant shall pay Sublandlord the following Fixed
Rent for the Sublease Space per month, in advance, without notice, demand,
offset, or counterclaim, on the first day of each month during the Sublease
Term:

 

Time Period

    

Rent/RSF

    

Monthly Installment

 

7/ 07/17-7/31/17**

 

$

22.50 

*

$

21,825.00 

***

8/01/17-11/30/17**

 

$

22.50 

*

$

27,281.25 

 

12/1/17 -11/30/18**

 

$

23.00 

*

$

27,887.50 

 

12/1/18-11/30/19**

 

$

23.50 

*

$

28,493.75 

 

--------------------------------------------------------------------------------

* Plus any charges set forth in Articles 6 and Article 7 of the Master Lease

** Subtenant will pay electric costs pursuant to Article 6 of the Master Lease
and janitorial costs in the amount of $1.26 per rentable square feet of the
Premises.

*** prorated for the month of July 2017

 

d. Section 3(e) Additional Rent. Commencing on October 1, 2016, Subtenant’s
Allocated Share for the Sublease Space is 95.3% of Sublandlord’s Allocated
Share, as such share may be adjusted, from time to time, on the basis of
corresponding changes in the square footage of the Sublease Space.

 

3. Binding Effect.  Except as expressly amended hereby, the Sublease remains in
full force and effect in accordance   with its terms.

 

4. CONFESSION OF JUDGMENT. WHEN THIS LEASE OR SUBTENANT'S RIGHT OF POSSESSION
SHALL BE TERMINATED BY COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON,
EITHER DURING THE TERM OF THIS SUBLEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND
ALSO WHEN AND AS SOON AS THE TERM HEREBY CREATED OR ANY EXTENSION THEREOF SHALL
HAVE EXPIRED, IT SHALL BE LAWFUL FOR ANY ATTORNEY AS ATTORNEY FOR SUBTENANT TO
FILE AN AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN ACTION TO CONFESS
JUDGMENT IN EJECTMENT AGAINST SUBTENANT AND ALL PERSONS CLAIMING UNDER
SUBTENANT, WHEREUPON, IF SUBLANDLORD SO DESIRES, A WRIT OF EXECUTION OR OF
POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF PROCEEDINGS,
WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE
BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE PREMISES
HEREBY DEMISED REMAIN IN OR BE RESTORED TO SUBTENANT, SUBLANDLORD SHALL HAVE THE
RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF THIS
SUBLEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.

 

In any action to confess judgment in ejectment, Sublandlord shall first cause to
be filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Sublease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.

 





2

--------------------------------------------------------------------------------

 



         (INITIAL).  SUBTENANT WAIVER.  SUBTENANT SPECIFICALLY ACKNOWLEDGES THAT
SUBTENANT HAS VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVED CERTAIN DUE
PROCESS RIGHTS TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE
FOREGOING PARAGRAPHS REGARDING CONFESSION OF JUDGMENT.  SUBTENANT FURTHER
SPECIFICALLY AGREES THAT IN THE EVENT OF DEFAULT, SUBLANDLORD MAY PURSUE
MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION PURSUANT TO A JUDGMENT BY
CONFESSION AND EXECUTING UPON SUCH JUDGMENT.  IN SUCH EVENT AND SUBJECT TO THE
TERMS SET FORTH HEREIN, SUBLANDLORD SHALL PROVIDE FULL CREDIT TO SUBTENANT FOR
ANY MONTHLY CONSIDERATION WHICH SUBLANDLORD RECEIVES FOR THE SUBLEASED PREMISES
IN MITIGATION OF ANY OBLIGATION OF SUBTENANT TO SUBLANDLORD FOR THAT
MONEY.  FURTHERMORE, SUBTENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST SUBLANDLORD
AND SUBLANDLORD'S COUNSEL FOR VIOLATION OF SUBTENANT'S CONSTITUTIONAL RIGHTS IN
THE EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS SUBLEASE.





3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Fifth
Amendment on the date first above written.

 

 

    

SUBLANDLORD:

 

 

NST CONSULTING, LLC

 

 

By:

WITNESS:

 

 

 

 

 

/s/ Joann Deluca

 

By:

/s/ Douglas Gessl

 

 

Name: Douglas Gessl

 

 

Title: CFO

 

 

 

 

 

 

 

 

SUBTENANT:

 

 

ACLARIS THERAPEUTICS, INC.

ATTEST:

 

 

 

 

 

/s/ Joann Deluca

 

By:

/s/ Neal Walker

 

 

Name: Neal Walker

 

 

Title: President and CEO

 





4

--------------------------------------------------------------------------------

 



Picture 1 [acrs20170930ex101db6106001.jpg]

5

--------------------------------------------------------------------------------